Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document      Page 1 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document      Page 2 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document      Page 3 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document      Page 4 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document      Page 5 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document      Page 6 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document      Page 7 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document      Page 8 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document      Page 9 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 10 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 11 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 12 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 13 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 14 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 15 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 16 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 17 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 18 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 19 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 20 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 21 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 22 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 23 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 24 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 25 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 26 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 27 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 28 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 29 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 30 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 31 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 32 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 33 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 34 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 35 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 36 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 37 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 38 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 39 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 40 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 41 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 42 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 43 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 44 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 45 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 46 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 47 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 48 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 49 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 50 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 51 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 52 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 53 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 54 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 55 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 56 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 57 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 58 of 59
Case 19-13655-JNP   Doc 18    Filed 03/26/19 Entered 03/26/19 10:06:13   Desc Main
                             Document     Page 59 of 59
